Title: From George Washington to Wakelin Welch, Jr., 30 October 1783
From: Washington, George
To: Welch, Wakelin, Jr.


                        Sir,
                            Princeton in the State of New Jersey Octr 30. 1783
                        
                        I have had the honor to receive the duplicate of your favor of the 31st of May, the original is not yet come
                            to hand. 
                        I am not yet returned to Virginia after an absence of allmost Nine Years from my Estate—when I get there
                            & can have time to examine into the situation of my affairs, I shall not want a disposition to do compleat &
                            ample justice in the Settlement, & payment of all my Accounts—In the meantime, I cannot avoid complaining of the
                            treatment I have met with from your House in misleading me, as to the mode of transferring the Bank stock—Ten years ago,
                            or more, when it was my desire to do this, & you were called upon to point out the form, I was run to considerable
                            expence, & put to much trouble to follow your directions; after fulfilling which, I was told that that mode would not do, and
                            another was suggested—but the troubles commencing, & my leaving Virginia, prevented the execution of the second—I speak
                            now from memory, but believe I have not misrecited facts.
                        As it now is, as it then was, my intention to apply this Money towards payment of the Balle I owed your House,
                            I would beg of you to take out such power for the transfer, & give me such precise & ample directions for the
                            execution as will admit of no doubt or delay. As the money will be for your benefit by its being applyed to the credit of
                            your Ho. I wish you to have the negociation of the matter—the Letter of Admn power of Attorney or by whatever other name
                            called may be made out in your name accordingly.
                        The Acct Currt, alluded to in your leter not having yet got to hand, I cannot speak to the Contents—to the
                            best of my recollection, your Ho. was indebted to the deceased Mr Custis when I left Virginia in May 1775; what may have
                            happened since, I know not—the year following, he took charge of his own Estate, I cannot be responsible therefore for
                            what may have happened afterwards I have raised no Tobo for severl years on my Estate—whether I shall return to the
                            growth of it again must depend upon the price it is likely to bear, & other circumstances; of which I can form no
                            judgment ’til I get back to Virginia; which will be, I trust, so soon as the British Forces shall have evacuated New
                            York—I condole with you on the loss of your Partners Messrs Cary & Moorey at the same time that I congratulate you on
                            the happy termination of the War, & restoration of Peace. I am Gentn Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    